Title: To James Madison from Joseph Jones, 23 January 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 23d. Janry. 1795
On my return from Loudoun the evening before last I received yours of the 14th. Nothing final has I presume been yet effected by Mr. Jay or it wod. be laid before the legislature and if any thing beneficial to this country is ultimately obtained from G. Britain we may ascribe it altogether to her distressed situation in consequence of the successes of the French republic. Altho’ it is reasonable to conclude that all parties at war wish for peace or at le[a]st that peace in their present situation would suit them best, yet do I conceive it will not easily be effected. For altho’ France may adhere to her declared sentiment of not seeking conquest for herself yet she may and I suppose will contend that if left to herself to settle her own government so shall Flanders and other conquered countrys at the time of the treaty be allowed to do the same—here they will split especially as England is opposed to accommodation. The crowned heads appear to be so humbled that I expect they will not strenuously contend for a renunciation of those republican principles wch. they asserted tended to unhinge justice and subvert all order and good government. I almost wish before the squable is wholely settled that the republicans could amus⟨e⟩ the Islanders with a sight of the Sans culotes and entertain them a little with the Carmagnole step and the bayonet. I cannot help thinking they wod. stare and run off as fast in as out of the Island. Monroe left with me a survey of 20.000. acres of land on Rock castle in Kentuckey to dispose of. I understand it lies in the Wilderness where the lands are general⟨ly⟩ of inferior quality—report says that such surveys or almost any others may be disposed of in Philadelphia. If something could be got for this I wod. sell it—will you be at the trouble to obtain information. I see a proposal for publishing Guthries geography improved. If you think the work will be worth having please to subscribe for me and inform me the sum to be paid and I will send a bank note. I shall trouble you with a short letter to Monroe by the next or following Post—have those sent heretofore found a passage. Yr. friend & Servt
Jos: Jones
